DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20-27 and 29-40 are pending in this application and were examined on their merits.

The objection to Claim 40 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claims filed 01/20/2021.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 


Claims 20, 22, 23, 24, 30, 31, 33, 34, 36, 37, 38 and 39 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,688,222 B2 in view of King (US 2012/0195952 A1), cited in the IDS.

Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claims 20, 34 and 39 are drawn to method and product (Claim 33) of treating a bone defect site, the method comprising wetting an implant, the implant comprising a biodegradable polymer in an amount of about 0.1 wt % to about 20 wt % of the implant, mineral particles comprising tricalcium phosphate and hydroxyapatite in a ratio of about 70:30 to about 90:10 in an amount of about 0.1 wt % to about 95 wt % of the implant, the implant configured to become moldable upon being wetted with the fluid; molding the implant to a desired shape to fit into the bone defect site;
and implanting the implant at the bone defect site, wherein prior to wetting the implant, the implant comprises about 400 mg of an oxysterol per cc of the implant and the oxysterol in an amount of about 0.1 wt.% to about 60wt.% of the implant is in a monohydrate form, wherein the oxysterol is in nanoparticle form from about 10 nm to about 500nm.

The instant claims and the claims of the ‘222 Patent are not patentably distinct from each other because the current claims are an obvious variant of the patented claims as explained below.

The claims of the ‘222 Patent are drawn to a method of treating a bone defect in a patient in need thereof, the method comprising implanting at or near the bone defect a lyophilized implant hydrated with a fluid, the lyophilized implant comprising a biodegradable polymer in an amount of about 12 wt. % of the implant, mineral particles in an amount of about 80 wt. % of the implant, and the (3S,5S,6S,8R,9S,1 OR, 13S, 14S.17S) 17-((S)-2-hydroxyoctan-2-yl)- 10, 13-dimethylhexadecahydro-IH-cyclopenta[a]phenanthrene-3,6-diol (Oxy133) monohydrate in an amount of about 5 wt. % of the implant, wherein the Oxy133 has a particle size of from about 5 microns to about 100 microns, wherein the lyophilized implant further comprises an expandable phase material in an amount of about 2 wt.%.

The ‘222 Patent did not teach wherein prior to wetting the implant, the implant comprises about 400 mg of an oxysterol per cc of the implant and the oxysterol in an amount of about 0.1wt.% to about 60 wt.% of the implant, molding the implant to a desired shape to fit into a bone defect site, or wherein the mineral particles comprise tricalcium phosphate and hydroxyapatite in a ratio of about 70:30 to about 90:10, as now required by Claim 20.


King teaches an implantable matrix configured to fit at or near a target tissue site, comprising a biodegradable polymer and resorbable ceramic, wherein the resorbable comprises tricalcium phosphate and hydroxyapatite in a ratio of about 80:20 to about 90:10 (Pg. 17, Claims 1, 7 and 11).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a bone defect in a patient in need thereof, comprising implanting at or near the bone defect a lyophilized implant hydrated with a fluid, the lyophilized implant comprising a biodegradable polymer and mineral particles of the ‘222 Patent with the use of an implantable matrix configured to fit at or near a target tissue site, comprising a biodegradable polymer and resorbable ceramic, wherein the resorbable ceramic comprises tricalcium phosphate and hydroxyapatite in a ratio of about 80:20 to about 90:10, because this is no more than the application of a known technique (specific ratio of tricalcium phosphate/hydroxyapatite in a therapeutic matrix) to a known method/product (bone defect composition/treatment comprising mineral particles) ready for improvement to yield predictable results (treatment of bone defect).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

Clearly, both methods are drawn to the same treatment using a composition comprising the same components in the same concentrations and requiring similar method steps.  Therefore, the compositions would be expected to have the same characteristics.  While the co-pending application does not indicate the concentration in wt.% of the implant of the Oxy133 in the prehydrated composition, the determination of the optimal working conditions by routine experimentation is obvious to those of ordinary skill in the art.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

While the ‘222 Patent does not teach molding the implant to the desired shape to fit into the bone defect site, this would have been obvious to those of ordinary skill in the art as a means of ensuring the implant covers or treats all parts of the defect.

Claims 20, 21, 22, 26, 27, 30, 31, 33, 34-36 and 39 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 and 14 of U.S. Patent No. 10,695,182 B2 in view of McKay et al. (US 8,877,221 B2), as evidenced by Auffan et al. (2009).
Instant Claims 20, 34 and 39 are drawn to method and product (Claim 33) of treating a bone defect site, the method comprising wetting an implant, the implant comprising a biodegradable polymer in an amount of about 0.1 wt % to about 20 wt % of the implant, mineral particles comprising tricalcium phosphate and hydroxyapatite in a ratio of about 70:30 to about 90:10 in an amount of about 0.1 wt % to about 95 wt % of the implant, the implant configured to become moldable upon being wetted with the fluid; molding the implant to a desired shape to fit into the bone defect site; and implanting the implant at the bone defect site, wherein prior to wetting the implant, the implant comprises about 400 mg of an oxysterol per cc of the implant and the oxysterol in an amount of about 0.1 wt.% to about 60 wt.% is in a monohydrate form wherein oxysterol is in nanoparticle form from about 10 nm to about 500 nm.

Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are an obvious variant of the patented claims as explained below.

The claims of the ’182 Patent are drawn to a method of treating a bone defect, the method comprising implanting a compression resistant implant at or near the bone defect to promote bone growth, the compression resistant implant comprising porous ceramic particles in an amount of about 30 wt % to about 99.5 wt % in a biodegradable polymer in an amount of about 0.1 wt % to about 20 wt % based on a total weight of the implant, and an oxysterol disposed in or on the compression resistant implant so as to treat the bone defect,
wherein the oxysterol comprises (3S.5S.6S.8R.9S.10R.13S.14S.17S) 17-((S)-2-hvdroxvoctan-2-vl)-10, 13-dimethylhexadecahydro-1 H-cyclopentaralphenanthrene-3,6-diol (Oxy 133) in an amount of about 5.0 wt % to about 45 wt % of the implant and the Oxy133 is uniformly distributed throughout the porous ceramic particles, and the Oxy 133 is in monohydrate form, and the porous ceramic particles comprise tricalcium phosphate and hydroxyapatite in a ratio of about 85:15.

The ‘182 Patent did not teach wherein prior to wetting the implant, the implant comprises about 400 mg of an oxysterol per cc of the implant or molding the implant to a desired shape to fit into a bone defect site, or wherein the oxysterol is in nanoparticle form from about 1 nm to about 500 nm, as required by instant Claims 20, 34 and 39.

McKay et al. teaches an implantable osteoconductive matrix comprising: ceramic (mineral particles) and collagen (biodegradable polymer), an aqueous liquid medium/carrier (fluid) (Column 27, Claim 7);
wherein the mineral particles may be in an amount of 10% to 95% by weight of the matrix (Column 9, Lines 46-50);
wherein the ceramic may comprise a porous calcium phosphate (Column 10, Lines 66-67 and Column 11, Lines 17-23);
wherein the collagen may be human or animal (Column 12, Lines 15-38); wherein the aqueous liquid may be water, saline or dextrose (Column 15, Lines 54-57);

wherein the implant is configured to fit the bone defect and inserted into the defect (Column 3, Lines 3-7);
and wherein the implant matrix may comprise a therapeutic agent (statin) incorporated into polymeric or non-polymeric material, as well as synthetic or naturally occurring material (as discussed above) and formed into nanoparticles (Column 23, Lines 26-31).

Auffan et al. teaches that “nanoparticles” are routinely defined as particles with sizes between about 1 and 100 nm (Pg. 634, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a bone defect with an implant comprising the therapeutic agent Oxy 133 is uniformly distributed throughout the porous ceramic particles taught by the ‘192 Patent to use nanoparticles of from about 1-100 nm comprising oxysterol because McKay et al. as evidenced by Auffan et al. teaches that nanoparticles comprising therapeutic agents (substituting Oxy 133 for statin) may be utilized in implants for treating bone defects.  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:

(B) Simple substitution of one known element for another to obtain predictable results
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

There would have been a reasonable expectation of success in making this modification and substitution because all of the methods are reasonably drawn to the same field of endeavor, that is, the treatment of bone defects with moldable implants.

The combined methods are therefore drawn to the same treatment using a composition comprising the same components in the same concentrations. Therefore, the compositions would be expected to have the same characteristics.

While the ‘182 Patent does not indicate the concentration of the Oxy133 in the implant prior to hydrating, the determination of the optimal working conditions by routine experimentation is obvious to those of ordinary skill in the art.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

While the ‘182 Patent does not teach molding the implant to the desired shape to fit into the bone defect site, this would have been obvious to those of ordinary skill in the art as a means of ensuring the implant covers or treats all parts of the defect.
Claims 20, 21, 22, 23, 24, 25, 26, 27, 30, 31 and 33-39 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10,335,419 B2 in view of McKay et al. (US 8,877,221 B2), as evidenced by Auffan et al. (2009).

Instant Claims 20, 34 and 39 are drawn to method and product (Claim 33) of treating a bone defect site, the method comprising wetting an implant, the implant comprising a biodegradable polymer in an amount of about 0.1 wt % to about 20 wt % of the implant, mineral particles comprising tricalcium phosphate and hydroxyapatite in a ratio of about 70:30 to about 90:10 in an amount of about 0.1 wt % to about 95 wt % of the implant, the implant configured to become moldable upon being wetted with the fluid; molding the implant to a desired shape to fit into the bone defect site; and implanting the implant at the bone defect site, wherein prior to wetting the implant, the implant comprises about 400 mg of an oxysterol per cc of the implant and the oxysterol in an amount of about 0.1 wt.% to about 60 wt.% of the implant, is in a monohydrate form wherein oxysterol is in nanoparticle form from about 10 nm to about 500 nm.

Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are an obvious variant of the patented claims as explained below.

The claims of the ’419 Patent are drawn to a method of treating a bone defect site, the method comprising: implanting an implant at the bone defect site, the implant comprising a slow release composition to promote bone growth, the slow release composition comprising: an oxysterol comprising
(3S,5S,6S,8R,9S,10R,13S,14S,17S)17-((S)-2-hydroxyoctan-2-yl)-10,13-dimeth-ylhexadecahydro-1 H-cyclopenta[a]phenanthrene-3,6-diol (Oxy133) monohydrate encapsulated in a biodegradable polymer to control the release of the oxysterol, wherein the biodegradable polymer is in the form of microspheres disposed within a biodegradable matrix, the oxysterol is in an amount of about 5 wt % of the biodegradable matrix, the biodegradable matrix further comprising mineral particles in an amount of about 80 wt % of the biodegradable matrix, and the mineral particles comprise tricalcium phosphate and hydroxyapatite in a ratio of about 85:15, wherein the composition comprises carboxymethyl cellulose (CMC) in an amount of about 4 wt % of the composition, and the biodegradable matrix comprises collagen in an amount of about 12 wt % of the biodegradable matrix, wherein the collagen comprises insoluble and soluble collagen in a weight ratio of about 75:25 to about 65:35.

The ‘419 Patent did not teach wherein prior to wetting the implant, the implant comprises about 400 mg of an oxysterol per cc of the implant or molding the implant to a desired shape to fit into a bone defect site, or wherein the oxysterol is in nanoparticle form from about 1 nm to about 500 nm, as required by instant Claims 20, 34 and 39.

McKay et al. teaches an implantable osteoconductive matrix comprising: ceramic (mineral particles) and collagen (biodegradable polymer), an aqueous liquid medium/carrier (fluid) (Column 27, Claim 7);
wherein the mineral particles may be in an amount of 10% to 95% by weight of the matrix (Column 9, Lines 46-50);
wherein the ceramic may comprise a porous calcium phosphate (Column 10, Lines 66-67 and Column 11, Lines 17-23);
wherein the collagen may be human or animal (Column 12, Lines 15-38); wherein the aqueous liquid may be water, saline or dextrose (Column 15, Lines 54-57);
wherein the implant is configured to fit the bone defect and inserted into the defect (Column 3, Lines 3-7);
and wherein the implant matrix may comprise a therapeutic agent (statin) incorporated into polymeric or non-polymeric material, as well as synthetic or naturally occurring material (as discussed above) and formed into nanoparticles (Column 23, Lines 26-31).

Auffan et al. teaches that “nanoparticles” are routinely defined as particles with sizes between about 1 and 100 nm (Pg. 634, Abstract).




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a bone defect with an implant comprising the therapeutic agent Oxy133 encapsulated in a biodegradable polymer to control release of the oxysterol as taught by the ‘419 Patent to use nanoparticles of from about 1-100 nm comprising oxysterol because McKay et al. as evidenced by Auffan et al. teaches that nanoparticles comprising therapeutic agents (substituting Oxy133 for statin) may be utilized in implants for treating bone defects.  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

There would have been a reasonable expectation of success in making this modification and substitution because all of the methods are reasonably drawn to the same field of endeavor, that is, the treatment of bone defects with moldable implants.

The combined methods are therefore drawn to the same treatment using a composition comprising the same components in the same concentrations. Therefore, the compositions would be expected to have the same characteristics.
While the ‘419 Patent does not indicate the concentration of the Oxy133 in the implant prior to hydrating, the determination of the optimal working conditions by routine experimentation is obvious to those of ordinary skill in the art.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

While the ‘419 Patent does not teach molding the implant to the desired shape to fit into the bone defect site, this would have been obvious to those of ordinary skill in the art as a means of ensuring the implant covers or treats all parts of the defect.

Response to Arguments

Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.

The Applicant notes that the rejections should be reconsidered in view of the amendments and be held in abeyance until a finding of allowability (Remarks, Pg.
6, Lines 16-28).

This is not found to be persuasive for the reasons provided in the above rejections and because no claims are allowable at this point.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 and 29-39 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Benedict et al. (US 2013/0244942 A1), cited in the IDS, in view of Hans Moore et al. (US 8,642,065 B2), cited in the IDS, McKay (US 8,877221 B2), cited in the IDS, as evidenced by Auffan et al. (2009), Parhami et al. (US 2015/0118277 A1), cited in the IDS, Epperson et al. (WO 2012/024581 A2), cited in the IDS and King (US 2012/0195952 A1), cited in the IDS.

Benedict et al. teaches a malleable/moldable bone repair implant/matrix, comprising: a biodegradable polymer (collagen fibers) in an amount of 0.2 to 2%
(w/w) (Pg. 18, Claims 1, 3, 8 and 9);
mineral particles (demineralized bone matrix/anorganic bone graft material which may be xenograft or allograft; hydroxyapatite or tricalcium phosphate) having a particle size of 100-1000 µm or 250-425 µm in an amount of from 25-65 %(w/w) or from 45-65% (w/w) (Pg. 18, Claims 1, 3, 4 and 5 and Pg. 1, Paragraph [0010] and Pg. 6, Paragraph [0056]);

an expandable phase configured to expand after fluid wetting comprising carboxymethylcellulose (CMC) in an amount of 0.1 to 2% (w/w) (Pg. 18, Claims 1,2, 3 and 8); and water (Pg. 18, Claims 1, 3 and 8),
wherein the implant may be in putty form (coherent mass) which is manipulated (molded) during an implantation process (Column 1, Paragraph [0009]);
and wherein the bone repair matrix is implanted (Pg. 12, Paragraph [0140]; and reading on Claims 20 in part, 21, 22, 23, 24 in part, 25, 26, 27, 29, 34 in part, 35, 36,
37, 38 in part and 39 in part.

Benedict et al. does not teach a composition comprising:
mineral particles comprising tricalcium phosphate and hydroxyapatite in a ratio of about 70:30 to bout 90:10, and comprising an oxysterol and wherein prior to wetting the implant, the implant comprises about 400 mg per cc of monohydrate oxysterol per cc of the implant wherein the oxysterol is in nanoparticle form from about 10 nm to about 500 nm, or molding the implant to a desired shape to fit into a bond defect as now required by Claims 20, 34 and 39;
wherein the oxysterol comprises Oxy133 (monohydrate), and wherein the Oxy133 is present in an amount of about 0.1 wt.% to about 60 wt.% of the implant, as now required by Claims 20, 30, 31, 34 and 39;.
wherein the biodegradable polymer is in an amount of about 8 to about 13 wt.% of the implant, as required by Claims 24 and 38;
wherein the biodegradable polymer is porcine, bovine, piscine or human derived collagen, as required by Claim 26;
or wherein the implant comprises physiologically acceptable saline and bone graft material in a ratio of 1.46:2, as required by Claim 32.

Hans Moore et al. teaches a method of inducing bone growth in a patient comprising implanting an implant comprising:
an osteoconductive scaffold which may be autograft, allograft or ceramic bone graft substitute (apatites and tricalcium phosphates) (Columns 14-15, Claims 1 and 4);
osteogenic material which may be autogenic or allogenic bone marrow aspirate (Column 15, Claims 2 and 3);
a polymeric binder (collagen) which may be obtained from an animal (Column 6, Lines 47-59);
an osteoconductive (stimulates bone formation) small molecule which may be oxysterol (Column 1, Lines 60-62 and Column 2, Lines 17-20);
and wherein the implant can be any shape (thus moldable/malleable) (Column 6, Lines 18-20 and 41-46).

McKay et al. teaches an implantable osteoconductive matrix comprising: ceramic (mineral particles) and collagen (biodegradable polymer), an aqueous liquid medium/carrier (fluid) (Column 27, Claim 7);
wherein the mineral particles may be in an amount of 10% to 95% by weight of the matrix (Column 9, Lines 46-50);

wherein the ceramic may comprise a porous calcium phosphate (Column 10, Lines 66-67 and Column 11, Lines 17-23);
wherein the collagen may be human or animal (Column 12, Lines 15-38); wherein the aqueous liquid may be water, saline or dextrose (Column 15, Lines 54-57);
wherein the implant is configured to fit the bone defect and inserted into the defect (Column 3, Lines 3-7);
and wherein the implant matrix may comprise a therapeutic agent (statin) incorporated into polymeric or non-polymeric material, as well as synthetic or naturally occurring material (as discussed above) and formed into nanoparticles (Column 23, Lines 26-31).

Auffan et al. teaches that “nanoparticles” are routinely defined as particles with sizes between about 1 and 100 nm (Pg. 634, Abstract).

Parhami et al. teaches the oxysterol Oxy133 is unexpectedly effective and easy to synthesize and useful for treating conditions which would benefit from localized stimulation of bone formation (Pg. 2, Paragraph [0013]),
wherein the compound or pharmaceutically acceptable salt thereof includes all polymorphs and solvates of the compound, such as hydrates and those formed with organic solvents (Pg. 3, Paragraph [0027];


wherein the Oxy133 can be in an amount sufficient to induce bone formation and be in the form of an implant (Pg. 3, Paragraph [0022]) and that the dose level will vary from subject to subject depending on the species, age, weight and general condition of the subject, the severity or mechanism of any disorder being treated, the particular agent or vehicle used, its mode of administration, other medications the patient is taking and other factors normally considered by an attending physician, when determining an individual regimen and dose level appropriate for a particular patient, and the like.

Wherein the size of the dose may also be determined by the existence of any adverse side effects that may accompany the particular agent, or composition thereof, employed.  It is generally desirable, whenever possible, to keep adverse side effects to a minimum (Pg. 5, Paragraph [0045]);
and wherein the Oxy133 may be in the form of a scaffold (such as collagen) (Pg. 6, Paragraph [0056]).

Epperson et al. teaches oxysterol compounds (Pg. 1, Lines 11-12) and wherein oxysterol compounds can comprise a “solvate” referring to an aggregate that comprises one or more molecules of a compound of the invention (oxysterol) with one or more molecules of solvent, wherein the solvent may be water in which case the solvate is a hydrate and the compounds of the invention (oxysterols) may exist as hydrates, including monohydrate, dihydrate, hemihydrate, sesquihydrate, trihydrate, tetrahydrate and the like (Pg. 20, Lines 11-20).
King teaches an implantable matrix configured to fit at or near a target tissue site, comprising a biodegradable polymer and resorbable ceramic, wherein the resorbable comprises tricalcium phosphate and hydroxyapatite in a ratio of about 80:20 to about 90:10 (Pg. 17, Claims 1, 7 and 11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the malleable/moldable bone repair implant/matrix of Benedict et al. with the malleable/moldable bone repair implant of Hans Moore et al. and McKay et al. as evidenced by Auffan et al. whom teaches a bone repair matrix comprising nanoparticles of from about 1-100 nm comprising a therapeutic agent because McKay et al. teaches that nanoparticles comprising therapeutic agents (substituting Oxy133 for statin) may be utilized in implants for treating bone defects and because this is no more than the application of a known technique (treating a bone defect with osteoconductive matrices comprising oxysterol and animal or human collagen) to a known method (treating a bone defect with an osteoconductive composition comprising collagen) to yield predictable results (treatment of bone defect). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the saline of McKay should be physiologically acceptable as it is going to be used for a physiological purpose, as a bone implant.

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the malleable/moldable bone repair implant/matrix of Benedict et al., Hans Moore et al. and McKay et al. as evidenced by Auffan et al. comprising mineral particles of tricalcium phosphate and hydroxyapatite with the use of a resorbable ceramic, wherein the resorbable comprises tricalcium phosphate and hydroxyapatite in a ratio of about 80:20 to about 90:10 as taught by King above because this is no more than the application of a known technique (specific ratio of tricalcium phosphate/hydroxyapatite in a therapeutic matrix) to a known method/product (bone defect composition/treatment comprising mineral particles) ready for improvement to yield predictable results (treatment of bone defect).  





The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

There would have been a reasonable expectation of success in making this modification because at least Benedict et al., Hans-Moore et al. and King are drawn to the same field of endeavor, that is, implantable matrix compositions comprising mineral particles. 

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the saline of McKay should be physiologically acceptable as it is going to be used for a physiological purpose, as a bone implant.





With regard to the amount/concentration of the oxysterol and biodegradable polymer (collagen) in the composition and concentration of physiologically acceptable saline in a bone graft, the result-effective adjustment of conventional working parameters (e.g. determining an appropriate concentration of collagen and oxysterol and physiologically acceptable saline in the graft) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Oxysterol is an art-recognized result effective variable as too little may result in no stimulation of bone formation, while too little biodegradable polymer will result in a liquid composition which is not malleable/moldable.  Too much or too little saline for use in a bone graft will result in a matrix which is too runny or too thick for optimal use as a bone graft.  Further, mere differences in amount/concentration are insufficient to support patentability in the absence of evidence of criticality.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, compositions and methods for implants which stimulate bone growth.

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic oxysterol of the malleable/moldable bone repair implant/matrix of Benedict et al., Hans Moore et al., and McKay with the specific Oxy133 oxysterol of Parhami et al. because this is no more than the substitution of one known element (generic oxysterol in a malleable/moldable bone repair implant/matrix) for another (specific oxysterol) to yield predictable results (therapeutic promotion of bone growth when in use).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results





It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to administer the Oxy133 in an amount of about 400 mg oxysterol per cc of the implant prior to wetting, because the result-effective adjustment of conventional working parameters (e.g. determining an appropriate concentration of Oxy133 in the dry graft composition) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.

Oxy133 is an art-recognized result effective variable as Parhami et al. teaches that the dosage will vary from subject to subject depending on the species, age, weight and general condition of the subject, the severity or mechanism of any disorder being treated, the particular agent or vehicle used, its mode of administration, other medications the patient is taking and other factors normally considered by an attending physician, when determining an individual regimen and dose level appropriate for a particular patient, and the like.  Therefore, each administration will necessitate a determination of the optimal concentration based on those factors.  The MPEP states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017)

Further, mere differences in amount/concentration are insufficient to support patentability in the absence of evidence of criticality.  
The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, compositions and methods for implants which stimulate bone growth.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and composition for treating a bone defect and comprising Oxy133 of Benedict et al., Hans Moore et al., McKay and Parhami et al. to utilize a monohydrate Oxy 133 because Epperson et al. teaches that oxysterols may exist in various forms, including monohydrates.

As the composition of the prior art comprises either water or aqueous liquids the Oxy133 would be in solvate form and, more specifically in the form of a hydrate, as taught by Epperson et al. above.
Epperson et al. further teaches that oxysterol hydrates may be in a finite number of forms, including monohydrate, dihydrate, hemihydrate, sesquihydrate, trihydrate, tetrahydrate and the like and the selection of Oxy133 monohydrate would have been a matter of artisan preference and the availability of compounds.  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

There would have been a reasonable expectation of success in making this modification because oxysterols are known to exist in different hydrate forms and the prior art is not particularly limited to any solvate or hydrate state.

With regard to the limitations of Claim 33, that “the implant has an inherent viscosity from about 0.1 dL/g to about 1.2 dL/g”, this appears to be a characteristic property of the claimed composition.  As the composition of the prior art contains the same components in the same concentrations, it would also be expected to have the same properties.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments

Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 

The Applicant argues that none of the cited references teach or suggest the newly added limitations of Claims 20, 34 and 39 (Remarks, Pg. 7, Lines 19-24).

This is not found to be persuasive for the reasoning provided in the new rejections above.

The Applicant alleges that the ordinary artisan would not recognize that the general conditions of the claims have not been met as none of the references disclose the amount of biodegradable polymer, amount of TCP-HA and amount of oxysterol.  Applicant notes that Benedict requires more than half of the implant comprise bone particulate and hydrogel carrier (Remarks, Pg. 8, Lines 3-12).



This is not found to be persuasive for the following reasons, the general conditions of the claims are drawn to an implant composition comprising biodegradable polymer, mineral particles comprising TCP-HA and oxysterol.  As discussed above and in the prior action, Benedict et al. teaches a malleable/moldable bone repair implant/matrix, comprising: a biodegradable polymer (collagen fibers) in an amount of 0.2 to 2% (w/w) and mineral particles (demineralized bone matrix/anorganic bone graft material which may be xenograft or allograft; hydroxyapatite or tricalcium phosphate) having a particle size of 100-1000 µm or 250-425 µm in an amount of from 25-65 %(w/w) or from 45-65% (w/w).
Benedict et al. does not teach a composition comprising:
mineral particles comprising tricalcium phosphate and hydroxyapatite in a ratio of about 70:30 to bout 90:10,  and comprising an oxysterol and wherein prior to wetting the implant, the implant comprises about 400 mg per cc of monohydrate oxysterol per cc of the implant wherein the oxysterol is in nanoparticle form from about 10 nm to about 500 nm, or molding the implant to a desired shape to fit into a bond defect as now required by Claims 20, 34 and 39;
wherein the oxysterol comprises Oxy133 (monohydrate), and wherein the Oxy133 is present in an amount of about 0.1 wt.% to about 60 wt.% of the implant, as now required by Claims 20, 30, 34 and 39;.
or wherein the biodegradable polymer is in an amount of about 8 to about 13 wt.% of the implant, as required by Claims 24 and 38.

With regard to Claims 20, 34 and 39, the amounts of Oxysterol and biodegradable polymer are art-recognized result effective variables as too little oxysterol may result in no stimulation of bone formation, while too little biodegradable polymer will result in a liquid composition which is not malleable/moldable.   Further, mere differences in amount/concentration are insufficient to support patentability in the absence of evidence of criticality.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

King teaches an implantable matrix configured to fit at or near a target tissue site, comprising a biodegradable polymer and resorbable ceramic, wherein the resorbable comprises tricalcium phosphate and hydroxyapatite in a ratio of about 80:20 to about 90:10.  




Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the malleable/moldable bone repair implant/matrix of Benedict et al., Hans Moore et al. and McKay et al. as evidenced by Auffan et al. comprising mineral particles of tricalcium phosphate and hydroxyapatite with the use of a resorbable ceramic, wherein the resorbable comprises tricalcium phosphate and hydroxyapatite in a ratio of about 80:20 to about 90:10 as taught by King above because this is no more than the application of a known technique (specific ratio of tricalcium phosphate/hydroxyapatite in a therapeutic matrix) to a known method/product (bone defect composition/treatment comprising mineral particles) ready for improvement to yield predictable results (treatment of bone defect).  Thus, the general conditions of the claims with regard to the general conditions of the amount of biodegradable polymer, amount of TCP-HA and amount of oxysterol are met.  Further, mere differences in amount/concentration are insufficient to support patentability in the absence of evidence of criticality.  

The Applicant argues that none of the cited references disclose the ratio of saline to bone graft and inherent viscosity.  Applicant asserts that inherent viscosity is not an inherent feature but a ratio of the natural logarithm of the relative viscosity to the mass concentration of the polymer and even if ordinary artisan would combine the references are proposed by the Examiner to include the same components, one would not obtain the claimed inherent viscosity (Remarks, Pg. 8, Lines 13-19).

This is not found to be persuasive for the following reasons, Applicant clearly notes that the inherent viscosity is an inherent ratio of the natural logarithm of the relative viscosity to the mass concentration of the polymer.  Further, as discussed in the prior rejection and above, With regard to the amount/concentration of physiologically acceptable saline in a bone graft, the result-effective adjustment of conventional working parameters (e.g. determining an appropriate concentration of physiologically acceptable saline in the graft) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Too much or too little saline for use in a bone graft will result in a matrix which is too runny or too thick for optimal use as a bone graft, making it a result-effective variable.  Further, mere differences in amount/concentration are insufficient to support patentability in the absence of evidence of criticality.  The MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").


With regard to the limitations of Claim 33, that “the implant has an inherent viscosity from about 0.1 dL/g to about 1.2 dL/g”, this appears to be a characteristic property of the claimed composition.  As the composition of the combined prior art contains the same components in the same concentrations, it would also be expected to have the same properties.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

The Applicant argues that the Examiner has raised each cited reference individually to meet a limitation of the claimed invention without considering the overall design purpose or alleged incompatible composition ranges and that the Examiner’s reliance on references recited a multitude of compounds including the features of the current claims is improper hindsight (Remarks, Pg. 8, Lines 20-27).

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, the Examiner has provided sound logical reasoning both above and in the prior action why the claimed invention is obvious over the cited prior art.  

Claims 20-27 and 29-39 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Benedict et al. (US 2013/0244942 A1), cited in the IDS, in view of Hans Moore et al. (US 8,642,065 B2), cited in the IDS, McKay (US 8,877221 B2), cited in the IDS, as evidenced by Auffan et al. (2009), Parhami et al. (US 2015/0118277 A1), cited in the IDS, Epperson et al. (WO 2012/024581 A2), cited in the IDS and King (US 2012/0195952 A1), cited in the IDS, as applied to Claims 20-27 and 29-39 above, and further in view of Cheng et al. (US 2011/0217351 A1), of record.

The teachings of Benedict et al., Hans Moore et al., McKay, Parhami et al., and Epperson et al. and King were discussed above.

None of the above references taught a method further comprising coating the implant with a plasticizer in the ranges from about 5 microns to about 250 microns to delay the release of oxysterol from the implant, as required by Claim 40.

Cheng et al. teaches a method for coating the surface of an implant to provide drug release comprising coating the implant with the plasticizer PEG in a thickness of 100-500 microns (Pg. 7, Claims 1, 3 and 10);
and that many of the relatively more effective statins promoting bone growth are hydrophobic materials with relatively low water solubility (e.g. lovastatin, Tm=165 ºC.).  Therefore, to increase their effectiveness, their solubility in water may be enhanced with agents such as PEG (polyethylene glycol) which offers a relatively non-toxic, biocompatible material of low melting point (about 55 ºC.) and is FDA approved for use in assisted drug delivery (Pg. 5, Paragraph [0089]).



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of treating a bone defect with an implant comprising the therapeutic agent Oxy133 as taught by Benedict et al., Hans Moore et al., McKay, Parhami et al., Epperson et al. and King above with the use of a PEG coating on the implant as taught by Cheng et al. because this is no more than the use of a known technique (implant PEG coating for therapeutic bone growth agent release) to a known device/method (bone implant comprising therapeutic bone growth agent) ready for improvement to provide predictable results (bone implant comprising PEG layer for delivery of the bone growth therapeutic agent Oxy 133).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, implants for bone defect repair.

With regard to the limitations of Claim 40, that the plasticizer coating “delays the release of oxysterol from the implant”, this appears to be a characteristic property of the claimed composition.  As the composition of the prior art contains the same components in the same concentrations, it would also be expected to have the same properties.  The MPEP states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments

Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the latest filed response.  The rejection is maintained for reasons of record set forth above.

Conclusion

No claims are allowed.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        01/28/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653